On Application for Rehearing.
Spencer, J.
In the opinion of the court heretofore rendered, by inadvertency, paragraph No. 2 was referred to and copied instead of paragraph No. 4 of section 3233, of the Revised Statutes. The latter paragraph is as follows :
“ Churches, chapels, convents, and other public buildings for religious worship, with the furniture and equipments and lots of ground thereto *261appurtenant and used therewith, so long as the same shall be actually used for that purpose, only.”
The counsel insists that not only the church, “ but property actually used for the ‘purposes ’ of the church,” is exempt. He argues that the parsonage is a property used for the purposes of the church, inasmuch as a church must have a parson, hnd the parson must have a house, We do not understand the words “for that purpose only” in the statute quoted as having any such' meaning. They refer to, and are used to avoid repetition of the words “ for religious worship.” The substance and marrow of the law may be stated thus : churches, and other public buildings for religious ivorship, with their appurtenant grounds, are exempt from taxation so long as they are actually used “for that purpose,” i. e. “for religious ivorship.” A parsonage may be property used for church purposes, but it can not be said to be used “ for religious ivor.ship.” The dominant idea in the statute is that the exemption shall be limited to “public buildings ” and appurtenant “lots of grounds,” used “ for religious worship.”
Exceptions to general laws are always to be strictly construed — a party claiming exemption from their operation must bring himself clearly within some exception. These are 'elementary rules of interpretation.
Rehearing refused.